UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 3/31/14 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (41.0%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (9.5%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $109,079 $123,660 6s, with due dates from April 15, 2028 to November 20, 2038 329,929 367,063 5 1/2s, April 20, 2038 502,852 556,496 5s, TBA, April 1, 2044 1,000,000 1,090,547 4 1/2s, TBA, April 1, 2044 1,000,000 1,078,438 4s, TBA, April 1, 2044 5,000,000 5,255,078 U.S. Government Agency Mortgage Obligations (31.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 51,680 61,158 7s, with due dates from November 1, 2026 to May 1, 2032 378,484 434,597 5 1/2s, December 1, 2033 40,325 44,614 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 27,452 32,089 7s, with due dates from December 1, 2028 to December 1, 2035 672,366 774,693 6 1/2s, September 1, 2036 19,153 21,327 6s, January 1, 2038 455,910 506,825 5 1/2s, TBA, April 1, 2044 1,000,000 1,103,750 5s, February 1, 2039 49,037 53,492 4 1/2s, April 1, 2041 119,511 127,536 4 1/2s, TBA, May 1, 2044 5,000,000 5,317,383 4 1/2s, TBA, April 1, 2044 5,000,000 5,334,375 4s, with due dates from June 1, 2042 to November 1, 2042 6,019,774 6,213,301 4s, TBA, May 1, 2044 2,000,000 2,071,719 4s, TBA, April 1, 2044 3,000,000 3,118,359 3 1/2s, TBA, April 1, 2044 1,000,000 1,006,016 3s, TBA, May 1, 2044 1,000,000 962,539 3s, TBA, April 1, 2044 1,000,000 965,391 Total U.S. government and agency mortgage obligations (cost $36,849,204) U.S. TREASURY OBLIGATIONS (33.1%) (a) Principal amount Value U.S. Treasury Bonds 6 1/4s, August 15, 2023 $990,000 $1,292,230 4 1/2s, August 15, 2039 (SEG) 7,201,000 8,470,176 U.S. Treasury Notes 0 5/8s, May 31, 2017 8,927,000 8,823,782 0 1/4s, August 31, 2014 11,010,000 11,017,849 0 1/4s, May 31, 2014 3,000 3,001 Total U.S. treasury Obligations (cost $29,860,583) MORTGAGE-BACKED SECURITIES (27.7%) (a) Principal amount Value Agency collateralized mortgage obligations (27.7%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.169s, 2037 $68,815 $99,378 IFB Ser. 2979, Class AS, 23.705s, 2034 24,673 31,582 IFB Ser. 3072, Class SM, 23.228s, 2035 84,001 119,350 IFB Ser. 3072, Class SB, 23.082s, 2035 68,466 96,604 IFB Ser. 3065, Class DC, 19.395s, 2035 357,017 504,668 IFB Ser. 2990, Class LB, 16.55s, 2034 93,402 121,839 IFB Ser. 4105, Class HS, IO, 6.445s, 2042 731,004 182,839 IFB Ser. 3232, Class KS, IO, 6.145s, 2036 448,053 56,567 IFB Ser. 4136, Class ES, IO, 6.095s, 2042 727,475 133,128 IFB Ser. 4105, Class LS, IO, 5.995s, 2041 307,893 59,362 IFB Ser. 4240, Class SA, IO, 5.845s, 2043 507,478 116,304 IFB Ser. 311, Class S1, IO, 5.795s, 2043 1,821,537 400,745 IFB Ser. 14-326, Class S2, IO, 5.792s, 2044 1,520,000 354,324 IFB Ser. 315, Class S1, IO, 5.765s, 2043 580,078 131,982 IFB Ser. 3852, Class SG, 4 7/8s, 2041 680,149 639,388 Ser. 4122, Class TI, IO, 4 1/2s, 2042 808,061 183,915 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,193,264 223,606 Ser. 4116, Class MI, IO, 4s, 2042 1,613,674 331,328 Ser. 4019, Class JI, IO, 4s, 2041 1,316,358 249,581 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 509,145 119,099 Ser. 4122, Class AI, IO, 3 1/2s, 2042 1,055,023 168,807 Ser. 304, IO, 3 1/2s, 2027 1,348,885 162,932 Ser. 304, Class C37, IO, 3 1/2s, 2027 989,895 120,827 Ser. 4141, Class PI, IO, 3s, 2042 868,955 119,759 Ser. 4158, Class TI, IO, 3s, 2042 2,226,416 308,136 Ser. 4165, Class TI, IO, 3s, 2042 2,345,776 326,063 Ser. 4171, Class NI, IO, 3s, 2042 1,378,329 188,280 Ser. 4183, Class MI, IO, 3s, 2042 718,199 98,824 Ser. 3835, Class FO, PO, zero %, 2041 1,788,783 1,481,739 Ser. 3391, PO, zero %, 2037 18,545 15,468 Ser. 3300, PO, zero %, 2037 10,228 9,079 FRB Ser. 3326, Class WF, zero %, 2035 2,173 1,869 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.975s, 2036 62,554 117,881 IFB Ser. 06-8, Class HP, 24.001s, 2036 88,421 135,212 IFB Ser. 05-45, Class DA, 23.854s, 2035 133,389 198,556 IFB Ser. 07-53, Class SP, 23.634s, 2037 98,386 144,589 IFB Ser. 08-24, Class SP, 22.718s, 2038 491,227 731,929 IFB Ser. 05-122, Class SE, 22.56s, 2035 130,720 187,635 IFB Ser. 05-75, Class GS, 19.787s, 2035 89,960 119,771 IFB Ser. 05-106, Class JC, 19.646s, 2035 103,369 150,088 IFB Ser. 05-83, Class QP, 16.993s, 2034 42,170 54,345 IFB Ser. 11-4, Class CS, 12.592s, 2040 265,900 312,738 IFB Ser. 13-19, Class DS, IO, 6.046s, 2041 1,260,861 230,452 Ser. 06-10, Class GC, 6s, 2034 393,227 405,024 IFB Ser. 13-59, Class SC, IO, 5.996s, 2043 913,302 202,496 IFB Ser. 13-128, Class SA, IO, 5.846s, 2043 877,860 193,884 IFB Ser. 13-101, Class AS, IO, 5.796s, 2043 1,137,351 256,109 IFB Ser. 13-103, Class SK, IO, 5.766s, 2043 336,567 76,602 IFB Ser. 13-136, Class SB, IO, 5.746s, 2044 2,647,696 535,708 IFB Ser. 13-102, Class SH, IO, 5.746s, 2043 907,582 196,764 Ser. 409, Class 82, IO, 4 1/2s, 2040 742,237 145,100 Ser. 418, Class C24, IO, 4s, 2043 685,523 163,080 Ser. 12-96, Class PI, IO, 4s, 2041 743,981 133,098 Ser. 409, Class C16, IO, 4s, 2040 1,055,006 212,318 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,416,676 327,717 Ser. 12-124, Class JI, 3 1/2s, 2042 517,632 82,236 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 985,147 206,882 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,224,676 181,191 Ser. 13-55, Class IK, IO, 3s, 2043 736,560 104,982 Ser. 12-145, Class TI, IO, 3s, 2042 874,806 98,066 Ser. 13-35, Class IP, IO, 3s, 2042 893,073 102,982 Ser. 13-55, Class PI, IO, 3s, 2042 1,374,519 173,643 Ser. 13-53, Class JI, IO, 3s, 2041 914,745 122,776 Ser. 13-23, Class PI, IO, 3s, 2041 1,048,922 109,591 Ser. 13-30, Class IP, IO, 3s, 2041 1,488,937 155,609 Ser. 13-23, Class LI, IO, 3s, 2041 847,118 90,438 FRB Ser. 03-W8, Class 3F2, 0.504s, 2042 7,869 7,698 FRB Ser. 07-95, Class A3, 0.404s, 2036 1,868,618 1,775,187 Ser. 08-53, Class DO, PO, zero %, 2038 92,445 74,114 Ser. 07-44, Class CO, PO, zero %, 2037 38,153 32,266 Ser. 1988-12, Class B, zero %, 2018 1,028 977 Government National Mortgage Association IFB Ser. 11-72, Class SE, 7.203s, 2041 1,341,000 1,247,130 IFB Ser. 11-81, Class SB, IO, 6.55s, 2036 1,065,093 183,814 IFB Ser. 11-56, Class SI, IO, 6.493s, 2041 2,163,201 388,362 IFB Ser. 10-85, Class SE, IO, 6.393s, 2040 407,982 78,561 IFB Ser. 13-27, Class SW, IO, 6.343s, 2040 467,227 88,292 IFB Ser. 12-149, Class LS, IO, 6.093s, 2042 397,882 64,505 IFB Ser. 13-87, Class AS, IO, 6.043s, 2043 301,995 52,849 IFB Ser. 13-122, Class DS, IO, 5.993s, 2043 367,372 59,103 IFB Ser. 13-165, Class LS, IO, 5.993s, 2043 438,940 76,652 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 2,014,624 365,352 IFB Ser. 11-146, Class AS, IO, 5.945s, 2041 586,242 117,981 Ser. 13-149, Class MS, IO, 5.943s, 2039 908,384 144,769 IFB Ser. 13-129, Class SA, IO, 5.943s, 2043 365,573 62,060 IFB Ser. 13-134, Class DS, IO, 5.943s, 2043 829,022 140,644 IFB Ser. 11-128, Class TS, IO, 5.895s, 2041 411,592 82,977 IFB Ser. 12-34, Class SA, IO, 5.893s, 2042 894,015 186,250 IFB Ser. 10-120, Class SA, IO, 5.893s, 2040 1,153,178 205,381 IFB Ser. 10-89, Class SD, IO, 5.773s, 2040 592,152 103,627 IFB Ser. 11-70, Class SN, IO, 5.745s, 2041 259,000 63,064 Ser. 13-3, Class IT, IO, 5s, 2043 647,178 141,290 Ser. 13-6, Class OI, IO, 5s, 2043 513,020 111,643 Ser. 13-16, Class IB, IO, 5s, 2040 876,756 95,117 Ser. 10-35, Class UI, IO, 5s, 2040 1,240,351 286,831 Ser. 10-9, Class UI, IO, 5s, 2040 3,485,065 750,576 Ser. 09-121, Class UI, IO, 5s, 2039 1,372,544 322,122 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 777,124 167,602 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 1,048,026 246,747 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 828,561 150,632 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 1,680,549 342,647 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,500,407 309,564 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,703,947 359,898 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 671,032 70,841 Ser. 13-165, Class IL, IO, 4s, 2043 405,687 70,748 Ser. 12-56, Class IB, IO, 4s, 2042 1,429,746 334,794 Ser. 12-47, Class CI, IO, 4s, 2042 635,369 148,535 Ser. 14-4, Class IK, IO, 4s, 2039 916,111 157,076 Ser. 10-114, Class MI, IO, 4s, 2039 1,433,490 206,924 Ser. 10-116, Class QI, IO, 4s, 2034 776,168 54,320 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 1,046,588 175,052 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 772,572 124,662 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 681,828 118,754 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 564,000 88,413 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 799,267 124,446 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 786,656 106,127 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 780,440 139,441 Ser. 10-151, Class KO, PO, zero %, 2037 100,014 85,635 Ser. 06-36, Class OD, PO, zero %, 2036 4,861 4,234 Total mortgage-backed securities (cost $23,164,481) PURCHASED OPTIONS OUTSTANDING (0.4%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/$99.56 $5,000,000 $56,090 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/99.75 5,000,000 47,375 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.59 5,000,000 60,820 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.34 5,000,000 53,935 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.41 5,000,000 35,790 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.20 5,000,000 30,985 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.00 5,000,000 26,680 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/101.03 5,000,000 22,495 Total purchased options outstanding (cost $371,486) SHORT-TERM INVESTMENTS (28.7%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.06% (AFF) 16,164,288 $16,164,288 Federal Home Loan Bank discounted commercial paper with an effective yield of 0.06%, April 25, 2014 4,000,000 3,999,840 Federal National Mortgage Association discounted commercial paper with an effective yield of 0.06%, April 30, 2014 4,000,000 3,999,807 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.13%, November 13, 2014 (SEG)(SEGCCS) $408,000 407,827 U.S. Treasury Bills with an effective yield of 0.11%, August 21, 2014 (SEGCCS) 288,000 287,935 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.10%, May 29, 2014 (SEGSF)(SEGCCS) 198,000 197,969 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 (SEGSF) 590,000 589,997 Total short-term investments (cost $25,647,465) TOTAL INVESTMENTS Total investments (cost $115,893,219) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 77 $19,079,638 Sep-15 $26,045 U.S. Treasury Bond 30 yr (Long) 3 399,656 Jun-14 5,619 U.S. Treasury Bond Ultra 30 yr (Short) 2 288,938 Jun-14 1,434 U.S. Treasury Note 2 yr (Long) 29 6,367,313 Jun-14 (7,305) U.S. Treasury Note 5 yr (Short) 4 475,813 Jun-14 2,297 U.S. Treasury Note 10 yr (Long) 15 1,852,500 Jun-14 (7,091) Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/14 (premiums $229,532) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 5,453,700 $ 32,450 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 910,000 156,359 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Jan-15/2.60 2,726,900 16,525 Total WRITTEN OPTIONS OUTSTANDING at 3/31/14 (premiums $330,469) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/$100.16 $5,000,000 $36,315 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.34 5,000,000 31,675 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.75 5,000,000 19,555 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.94 5,000,000 16,160 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.59 5,000,000 34,460 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.34 5,000,000 30,620 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.59 5,000,000 17,645 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.34 5,000,000 14,880 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.41 5,000,000 15,190 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.20 5,000,000 13,375 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.00 5,000,000 11,125 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.41 5,000,000 5,280 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.20 5,000,000 4,175 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.00 5,000,000 3,255 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/100.03 5,000,000 2,560 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/99.03 5,000,000 55 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/14 (proceeds receivable $9,427,598) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2044 $5,000,000 4/10/14 $5,334,375 Federal National Mortgage Association, 4s, April 1, 2044 3,000,000 4/10/14 3,118,359 Federal National Mortgage Association, 3s, April 1, 2044 1,000,000 4/10/14 965,391 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $12,313,500 (E) $5,641 6/18/16 3 month USD-LIBOR-BBA 0.75% $(10,956) 4,806,800 (E) (5,801) 6/18/19 3 month USD-LIBOR-BBA 2.00% 4,506 373,300 (E) 1,270 6/18/24 3 month USD-LIBOR-BBA 3.00% (843) 893,100 (E) 27,437 6/18/44 3 month USD-LIBOR-BBA 3.75% (2,452) 1,196,700 (E) (11) 5/23/19 3 month USD-LIBOR-BBA 1.875% 1,970 2,609,700 (34) 3/27/24 3 month USD-LIBOR-BBA 2.87% (5,667) 2,094,300 (E) (30) 5/23/24 3 month USD-LIBOR-BBA 2.845% (12,028) 1,053,100 (E) (10) 5/27/19 3 month USD-LIBOR-BBA 1.885% 1,657 1,615,600 (E) (22) 5/27/24 3 month USD-LIBOR-BBA 2.86% (7,809) Total $28,440 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $399,343 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(351) 297,863 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (262) 2,043,223 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 938 241,713 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (111) Barclays Bank PLC 496,638 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 590 350,041 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (144) 1,037,921 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,135) 886,605 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 455 792,883 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 283 2,712,339 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,193) 3,463,102 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,235 470,275 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 168 94,187 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (60) 4,373,554 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,559 456,902 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (210) 237,118 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (254) 2,322,234 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,014) 2,609,554 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 930 784,443 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (498) 20,112 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (82) 141,082 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 50 154,103 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (17) 980,112 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,960) 572,235 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (503) 93,344 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 48 402,943 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 479 1,489,360 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 531 22,767 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12 73,504 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 38 53,339 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 27 2,352,553 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,106) 771,025 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (2,247) 358,422 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (894) 179,262 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (447) 179,262 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (447) 359,649 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (897) 934,250 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,331) 359,649 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (897) 282,977 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,157) 718,174 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,792) 295,803 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 243 471,663 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,425) Citibank, N.A. 142,963 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 51 912,092 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 419 Credit Suisse International 401,286 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 184 165,990 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 76 410,698 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 188 447,231 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 367 Goldman Sachs International 564,742 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,309) 435,684 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,781) 1,430,140 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,530) 547,258 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,237) 868,686 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (357) 868,686 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (357) 1,243,217 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (571) 808,406 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,442) 303,695 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (917) 838,508 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (385) 304,601 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (140) 206,539 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (181) 2,303 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2) 592,637 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (634) 421,424 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (370) 1,107,351 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,345) 41,032 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (124) 109,452 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (331) 123,398 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (505) 618,912 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,530) 580,485 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (239) 642,909 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (264) 1,003,956 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,074) 686,081 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (282) JPMorgan Chase Bank N.A. 848,348 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (389) 558,140 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (495) Total — Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $89,356,787. (b) The aggregate identified cost on a tax basis is $115,919,207, resulting in gross unrealized appreciation and depreciation of $2,776,799 and $1,773,539, respectively, or net unrealized appreciation of $1,003,260. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $14,796,396 $3,671,176 $2,303,284 $1,551 $16,164,288 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $27,705,776 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premium is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $187,128 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $139,987. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $24,713,150 $— Purchased options outstanding — 334,170 — U.S. government and agency mortgage obligations — 36,620,446 — U.S. treasury obligations — 29,607,038 — Short-term investments 16,164,288 9,483,375 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $20,999 $— $— Written options outstanding — (256,325) — Written swap options outstanding — (205,334) — TBA sale commitments — (9,418,125) — Interest rate swap contracts — (60,062) — Total return swap contracts — (58,354) — Totals by level $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts $392,391 $617,297 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchaed TBA commitment option contracts (contract amount) $30,000,000 Written TBA commitment option contracts (contract amount) $60,000,000 Written swap option contracts (contract amount) $11,300,000 Futures contracts (number of contracts) 100 Centrally cleared interest rate swap contracts (notional) $34,500,000 OTC total return swap contracts (notional) $56,100,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A.
